Citation Nr: 0921360	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back strain with degenerative 
changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 through 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is able to perform, at worst, forward flexion 
movements to 40 degrees, extension to 10 degrees, lateral 
flexion to 14 degrees to the left and right sides, and total 
lateral rotation to 55 degrees, and, has not demonstrated any 
ankylosis, intervertebral disk syndrome, incapacitating 
episodes, listing of the whole spine to the opposite side, 
narrowing or irregularity of joint space, positive 
Goldthwaite's sign, or abnormal mobility upon forced motion.

2.  The evidence of record, on balance, demonstrates mild 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a chronic low back strain with degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71, Diagnostic Codes 5003, 5235-5243 (2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic 
Code 8520 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Chronic low back strain with degenerative changes

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
degenerative arthritis of the spine is to be evaluated by 
using the provisions of Diagnostic Code, 5003, which provides 
the ratings criteria for degenerative arthritis generally.  
Under Diagnostic Code, 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.

The Veteran's service treatment records reflect complaints of 
and treatment for back pain beginning in January 1963.  An 
examination performed at that time revealed no significant 
findings and indicated that the Veteran was able to function 
well.

In-service treatment for the Veteran's back pain continued in 
February 1963, at which time the Veteran reported that he 
experienced little back pain during exercises and that his 
back pain was actually worse when not moving.  He denied any 
radiation, numbness, or paresthesias in the lower 
extremities.  On examination, spasm was noted in the left 
paravertebral muscles.  Flexion movements of the hip were 
productive of low back pain, and weakness of the left leg was 
noted with flexion of the left knee.  Pinprick testing was 
normal.  X-rays of the lumbosacral spine were normal.  The 
Veteran was diagnosed with a left lumbar muscular strain.

In October 2003, the Veteran underwent a VA spine 
examination.  The Veteran provided an occupational history 
that included working as a comedian as well as various odd 
jobs on the California coast, including landscaping work 
during the summer months.  According to the Veteran, he was 
able to tolerate his landscaping job well with respect to 
digging and moving objects, but stated that lifting objects 
for extended periods caused his back to "go out."  With 
respect to his symptomatology at the examination, he reported 
a constant generalized ache in his back, but denied any 
numbness, tingling, tremors, weakness, radiating pain, 
traumatic falls, or bowel or bladder dysfunction.  He stated 
that he experienced no problems with eating, grooming, 
bathing, toileting, dressing, usual occupational activities, 
recreational activities, and driving.  He reported that he 
was currently working as a goldsmith and that this job did 
not require him to perform any heavy lifting or carrying.  He 
denied experiencing any flare-ups of pain in the preceding 
year and a half.

On examination, the Veteran did not appear to be in any acute 
distress.  He was able to stand and sit without difficulty.  
He was able to raise up onto his toes, rock backward onto his 
heels, and perform deep knee bend movements.  Range of motion 
testing revealed forward flexion of the spine to 70 degrees 
with mild pain in the lumbar spine, rotation to 80 degrees, 
lateral flexion to 20 degrees bilaterally, and extension to 
10 degrees.  Patrick Fabere's testing was mildly positive on 
the right side with sacroiliac joint tenderness, which was 
indicative of acute muscle spasm.  X-rays of the lumbosacral 
spine revealed normal alignment of the lumbar vertebral 
bodies.  Vertebral body heights were well maintained.  Severe 
degenerative disc disease was noted at L5-S1, as well as 
minimal degenerative disc disease at L3-L4 and L4-L5.  The 
Veteran was diagnosed with chronic low back strain with mild 
degenerative changes.  The examination did not reveal any 
neurologic findings.  The examiner concluded that the 
Veteran's chronic low back strain would cause an expected 
loss of between 10 percent to 15 percent of his total body 
range of motion, strength, coordination, and fatigability.

The Veteran underwent a second VA examination in April 2008.  
At that time, he reported ongoing and chronic back pain which 
was increased by repetitive bending, walking, lifting, and 
carrying.  He also reported limited range of motion and left 
leg radicular symptoms.  He denied any bowel or bladder 
dysfunction or the use of any assistive devices.  He denied 
any prior back surgeries and reported that he did not 
experience any incapacitating episodes due to his back 
symptoms.  According to the Veteran, he was able to walk 
without limitations regarding distance, was stable on his 
feet, and was able to perform all functions at home.  
Occupationally, he once again reported that he was working as 
a goldsmith, but that he was performing this work only a 
couple of hours per day and occasionally during the week as a 
hobby.
During the examination, the Veteran was again able to raise 
up onto his toes, rock on his heels, and perform deep knee 
bends.  He was able to sit and stand from his chair without 
assistance.  Straight leg testing was positive in the left 
leg.  The Veteran was tender to palpation over the lumbar 
spine and erector spinae group and mildly tender on the 
sacroiliac joints.  Patrick/Fabere testing, however, was 
negative.  A decrease in sensation was noted on the lateral 
aspect of the quadriceps muscle on the left leg.  Sensation 
was otherwise intact from hip to toe with no clonus.  Range 
of motion testing revealed forward flexion of the lumbar 
spine to 40 degrees with pain throughout the entire motion, 
extension to 23 degrees, rotation to 55 degrees, and lateral 
flexion to 14 degrees bilaterally.  The Veteran's range of 
motion was found to be unchanged after three repetitions of 
motion.

The examiner confirmed the Veteran's prior diagnosis of 
chronic lumbar strain with degenerative changes and left leg 
radiculopathy, which was unchanged from his prior October 
2003 examination.  He opined that it would be within reason 
to believe that the Veteran would lose between 20 to 25 
degrees of his overall range of motion, strength, 
coordination, and fatigability associated with the 
degenerative nature of is lumbar spine and chronic strain.  
He opined further that he would expect additional loss of 10 
to 15 degrees from the radiculopathy symptoms in his left 
leg.  Based upon these findings, the examiner believed that 
the Veteran would be unable to tolerate any physically 
laborious jobs.

After review of the evidence in the claims file, the Board 
notes from the outset that there is no evidence of any 
ankylosis of the lumbar spine or fracture.  Lumbosacral spine 
x-rays which were taken at the Veteran's October 2003 VA 
examination revealed severe degenerative disk disease at L5-
S1 and mild degenerative disk disease at L3-L4 and L4-L5.  
The x-rays do not, however, indicate any intervertebral disc 
syndrome, nor does the evidence in the claims file indicate 
any such diagnosis.

Based upon the evidence in the claims file, the Veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for chronic low back strain and degenerative changes under 
the current revised spine Diagnostic Codes.  The Veteran's 
range of motion at his October 2003 and April 2008 VA 
examinations revealed moderate limitation of motion.  
Physical examinations performed during the Veteran's service 
and at both of his VA examinations did not indicate listing 
of the whole spine to the opposite side or positive 
Goldthwaite's sign.  The Veteran's lumbosacral spine x-rays 
from October 2003 revealed normal lumbar spine alignment and 
well-maintained vertebral body heights.  Based upon the 
forgoing, the Veteran is not entitled to an evaluation 
greater than 20 percent under the regulations for evaluating 
spine disorders that existed through September 26, 2003.  
38 C.F.R. §§ 4.71, Diagnostic Codes 5285-5295 (2002).

At his October 2003 VA examination, the Veteran demonstrated 
forward flexion of the thoracolumbar spine to 70 degrees.  At 
his subsequent April 2008 VA examination, he was able to 
perform forward flexion of the thoracolumbar spine to 40 
degrees, albeit with pain being present through the entire 
motion.  At his VA examinations, the Veteran denied any prior 
medical history of back surgery and denied experiencing any 
incapacitating episodes.  Given the Veteran's demonstrated 
thoracolumbar motion, and in the absence of ankylosis, 
intervertebral disk syndrome, the Veteran is not entitled to 
an initial evaluation in excess of 20 percent for chronic low 
back strain and degenerative changes under the current 
revision of the diagnostic code relating to evaluations of 
the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-
5242, 5243 (2008).

Additionally, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
his low back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 20 
percent for chronic low back strain with degenerative 
changes, and this claim must be denied.  38 C.F.R. §§ 4.3, 
4.7 (2008).

III.  Left lower extremity radiculopathy

Under 38 C.F.R. § 4.124, a 10 percent disability evaluation 
is in order for mild paralysis of the sciatic nerve.  A 20 
percent evaluation is appropriate where the veteran has 
demonstrated moderate paralysis.  Where the evidence 
demonstrates moderately severe paralysis of the sciatic 
nerve, a veteran is entitled to a 40 percent evaluation.  In 
instances where a veteran exhibits severe paralysis of the 
sciatic nerve with marked muscular atrophy, a 60 percent 
disability evaluation may be assigned.  A maximum 80 percent 
disability evaluation may be assigned only where the evidence 
reflects complete paralysis of the sciatic nerve with foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
lost.

As set forth above, the Veteran's service treatment records 
reflect complaints of and treatment for back pain.  At a 
February 1963 treatment, however, the Veteran denied 
experiencing any radiation, numbness, or paresthesias in the 
lower extremities.

At his October 2003 VA examination, the Veteran denied any 
prior history of radiation of his back pain.  With respect to 
his symptoms at the time of the examination, he denied any 
numbness, tingling, tremors, weakness, or radiation.  As set 
forth above, the Veteran was able to stand and sit without 
difficulty, and was able to raise up onto his toes, rock 
backward onto his heels, and perform deep knee bending 
motions.  The examiner concluded that there were no 
neurological findings on examination.

At his April 2008 VA examination, the Veteran was evaluated 
for paralysis of the sciatic nerve.  At that time, he 
reported soreness, aching, and limited range of motion of his 
low back with radicular symptoms into his left leg.  
Specifically, he described a burning ache and stiffness in 
his left leg accompanied by decreased sensation. Despite his 
reported symptoms, the Veteran stated that he was able to 
walk without limitation and was stable on his feet.  He 
reported that he did not use assistive devices in walking.  
On examination, straight leg raises was positive in the left 
leg.  Although decreased sensation was noted in the 
quadriceps region of the left leg, the examiner noted that 
sensation was intact from hip to toe with no clonus.  The 
Veteran was able to raise up onto his toes, rock backward 
onto his heels, and perform deep knee bends.  The examiner 
diagnosed the Veteran with left leg radiculopathy and opined 
that he expected that the Veteran's radicular symptoms would 
cause an additional 10 to 15 percent of loss of overall range 
of motion, strength, coordination, and fatigability.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to an initial evaluation in 
excess of 10 percent for left lower extremity radiculopathy.  
At his April 2008 VA examination, the Veteran was noted as 
having decreased sensation in the quadriceps region of his 
left leg, however, sensation was intact from hip to toe with 
no clonus.  No muscular atrophy or foot dangle or foot drop 
was noted.  The Veteran was able to perform deep knee bends, 
and was also able to raise onto his toes and rock backward 
onto his heels.  No limitations with regard to motion of his 
left knee were noted.  Subjectively, the Veteran reported 
that he was able to walk without limitation of distance and 
was stable on his feet.  He reported that he did not require 
the use of any assistive devices while walking.

Finally, the Veteran has submitted no evidence showing that 
his left leg radicular symptoms have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the preponderance of the evidence is against the 
Veteran's claim for an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy, and this 
claim must be denied.  38 C.F.R. §§ 4.3, 4.7 (2008).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

Notwithstanding the notice requirements discussed above, as 
this case concerns an initial evaluation and comes before the 
Board on appeal from the decision which also granted service 
connection, there can be no prejudice to the Veteran in 
failing to provide adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records have been 
obtained.  In its July 2003 letter, the RO requested that the 
Veteran complete an attached VA Form 21-4138 by disclosing 
the locations and dates of treatment for any VA treatment 
received by the Veteran.  He was also requested to provide a 
VA Form 21-4142 release by providing the names and locations 
of any private treatment providers.  The Veteran did not, 
however, comply with either of the RO's requests.  In this 
regard, the Board notes that it is well-established that VA's 
duty to assist a claimant is not always a "one-way street."  
A claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  Accordingly, in 
light of the Veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard.  
The claim must be evaluated solely on the evidence currently 
of record.
  
Additionally, the Veteran was afforded two VA examinations in 
October 2003 and April 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.








ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for chronic low back strain with degenerative changes, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity radiculopathy, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


